Name: 98/361/EC: Commission Decision of 18 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Spain (notified under document number C(1998) 1342) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  fisheries
 Date Published: 1998-06-06

 Avis juridique important|31998D036198/361/EC: Commission Decision of 18 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Spain (notified under document number C(1998) 1342) (Text with EEA relevance) Official Journal L 163 , 06/06/1998 P. 0046 - 0047COMMISSION DECISION of 18 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Spain (notified under document number C(1998) 1342) (Text with EEA relevance) (98/361/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 97/79/EC (2), and in particular Article 5(2) thereof,Whereas Member States may obtain for their territory or parts thereof the status of approved zone free of certain fish diseases;Whereas Spain has submitted to the Commission a programme designed to obtain, with regard to infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) the status of approved zone for the region of Asturias;Whereas this programme was adopted by Commission Decision 94/862/EC (3);Whereas, after examination of the evidence submitted by Spain, it appears that this programme has been successfully completed and that no case of IHN or VHS has been detected in Asturias;Whereas therefore the conditions are fulfilled to grant to the region of Asturias the status of approved zone with regard to IHN and VHS;Whereas the provisions of this Decision are in compliance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The catchment areas referred to in Part I of the Annex are recognised as approved continental zones in respect of IHN and VHS.2. The coastal zones listed in part II of the Annex are recognised as approved coastal zones in respect of IHN and VHS.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19. 2. 1991, p. 1.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 352, 31. 12. 1994, p. 72.ANNEX LIST OF APPROVED ZONES WITH REGARD TO IHN AND VHS IN SPAIN I. Continental zones All the water catchment areas in the region of Asturias, excluding the water catchment area of the RÃ ­o Eo.II. Coastal zones The entire coast of Asturias.